
	

113 HR 1130 IH: Iron Dome Support Act
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1130
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mrs. Davis of
			 California (for herself, Ms.
			 Ros-Lehtinen, Mr. Israel,
			 Ms. Schwartz,
			 Mr. Vargas,
			 Mr. Weber of Texas,
			 Mr. Deutch,
			 Ms. Meng, Mr. Kilmer, Mr.
			 Engel, Mr. Roskam,
			 Mr. Waxman,
			 Ms. Wasserman Schultz,
			 Mr. Crowley,
			 Mr. Higgins,
			 Mr. Peters of Michigan,
			 Mr. Grimm,
			 Mr. Markey,
			 Mr. Tonko,
			 Mr. King of New York,
			 Mr. Franks of Arizona,
			 Mr. Gene Green of Texas,
			 Mr. McCaul,
			 Mr. Pierluisi,
			 Mr. Lamborn,
			 Ms. Hanabusa,
			 Mr. Gutierrez,
			 Mr. Latta,
			 Mr. Collins of New York,
			 Mr. Burgess,
			 Mr. Mulvaney,
			 Mr. Kline,
			 Mr. Ryan of Ohio,
			 Ms. Frankel of Florida,
			 Mr. Van Hollen,
			 Mr. Cicilline,
			 Mrs. McCarthy of New York,
			 Mr. Johnson of Ohio,
			 Mr. Griffith of Virginia,
			 Mr. Veasey,
			 Mr. Olson,
			 Mr. Sherman,
			 Mr. Hastings of Florida,
			 Mr. Connolly,
			 Mr. McGovern,
			 Mrs. Lowey,
			 Mr. McDermott,
			 Mr. Yoder,
			 Mr. Holt, Ms. Brown of Florida,
			 Mr. Bridenstine,
			 Mr. Keating,
			 Mr. Culberson,
			 Mr. Barber,
			 Ms. Schakowsky,
			 Mr. Schiff,
			 Mr. Lance,
			 Mr. Chabot,
			 Mr. Young of Alaska,
			 Mrs. Bachmann,
			 Mrs. Hartzler,
			 Mr. Braley of Iowa,
			 Mr. Smith of Washington, and
			 Mr. Peters of California) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To authorize further assistance to Israel for the Iron
		  Dome anti-missile defense system.
	
	
		1.Short titleThis Act may be cited as the
			 Iron Dome Support
			 Act.
		2.FindingsCongress finds the following:
			(1)The State of Israel remains under grave
			 threat and frequent attack from missiles, rockets, and mortar shells fired at
			 Israeli civilian targets by militants from the Foreign Terrorist Organization
			 Hamas on its southern border and by the Foreign Terrorist Organization
			 Hezbollah on its northern border, which have killed, wounded, or inflicted
			 psychological trauma on countless Israelis.
			(2)The United States
			 remains committed to Israel’s qualitative military edge, including its
			 advantage over non-state actors such as Hezbollah and Hamas, which boast
			 increasingly sophisticated and powerful weapons as a result of support from
			 Iran, Syria, and other state actors.
			(3)The Israeli
			 Defense Forces report that the Iron Dome anti-missile defense system has
			 achieved a success rate of more than 85 percent, intercepting rockets bound for
			 residential neighborhoods, busy road junctions, shopping centers, and crowded
			 streets in southern Israel.
			(4)The recent success
			 of the Iron Dome anti-missile defense system during Operation Pillar of Defense
			 averted massive Israeli casualties, thereby eliminating Israel’s need to
			 conduct a ground-based attack against Gaza-based terrorists, enhancing Israel’s
			 operational flexibility, and preventing terrorists from plunging the region
			 into crisis whenever they choose.
			(5)The United States
			 can help to advance its own vital national security interests and the cause of
			 Middle Eastern peace and stability by supporting Israel’s ability to defend
			 itself against missiles, rockets, and other threats.
			(6)Israel has
			 indicated that it is ready to share the technology of the Iron Dome
			 anti-missile defense system with the United States for the United States use to
			 strengthen the United States defense capabilities.
			(7)The Government of
			 Israel currently has five operational Iron Dome batteries deployed in the
			 field, which are far from sufficient to protect all of Israel’s
			 territory.
			3.Authorization of
			 assistance to Israel for Iron Dome anti-missile defense systemThe President, acting through the Secretary
			 of Defense and the Secretary of State, is authorized to provide assistance,
			 upon request by the Government of Israel, for the procurement, maintenance,
			 enhancement, and sustainment of the Iron Dome defense system for purposes of
			 intercepting short-range and medium-range rockets, missiles, and projectiles
			 launched against Israel.
		
